             Case 2:19-cv-00793-RSL Document 556 Filed 08/02/21 Page 1 of 6



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      CHARLOTTE WINELAND, Individually,
      and SUSAN WINELAND, as Personal                          Cause No. C19-0793RSL
 9
      Representative of the Estate of JOHN DALE
      WINELAND, deceased,
10
                                                               ORDER GRANTING THE WILLIAM
                             Plaintiffs,                       POWELL COMPANY’S AMENDED
11
                                                               MOTION FOR SUMMARY
                  v.                                           JUDGMENT (DKT. # 321)
12
      AIR & LIQUID SYSTEMS
13
      CORPORATION, et al.,

14
                             Defendants.

15
            This matter comes before the Court on “Defendant The William Powell Company’s
16
     Amended Motion for Summary Judgment.” Dkt. # 321. Plaintiffs’ decedent, John Dale
17

18   Wineland, worked aboard a series of Navy ships and in Navy offices between 1963 and 1984.

19   Plaintiffs allege that Mr. Wineland was exposed to asbestos contained in Powell products while
20   aboard the USS TUSCALOOSA between 1972 and 1974. Mr. Wineland worked primarily in the
21
     engine rooms of the ships to which he was assigned, repairing and maintaining machinery and
22
     equipment such as diesel engines, pumps, air compressors, and valves. Mr. Wineland developed
23
     mesothelioma, an asbestos-related disease, and died in 2018. Plaintiffs assert that Powell is liable
24

25   for Mr. Wineland’s illness and death under theories of negligence and strict liability.

26

27   ORDER GRANTING THE WILLIAM
     POWELL COMPANY’S AMENDED
28   MOTION FOR SUMMARY JUDGMENT - 1
                Case 2:19-cv-00793-RSL Document 556 Filed 08/02/21 Page 2 of 6



 1          Powell seeks summary dismissal of all of plaintiffs’ claims, arguing that, under either
 2   Washington or maritime law, plaintiffs have failed to produce admissible evidence from which a
 3
     jury could reasonably conclude that Mr. Wineland’s exposure to asbestos from Powell products
 4
     was a substantial contributing factor in his illness and death. Having reviewed the memoranda,
 5

 6   declarations, and exhibits submitted by the parties1 and taking the evidence in the light most

 7   favorable to plaintiffs, the Court finds as follows:
 8          Summary judgment is appropriate when, viewing the facts in the light most favorable to
 9
     the nonmoving party, there is no genuine issue of material fact that would preclude the entry of
10
     judgment as a matter of law. The party seeking summary dismissal of the case “bears the initial
11
     responsibility of informing the district court of the basis for its motion” (Celotex Corp. v.
12

13   Catrett, 477 U.S. 317, 323 (1986)) and “citing to particular parts of materials in the record” that

14   show the absence of a genuine issue of material fact (Fed. R. Civ. P. 56(c)). Once the moving
15   party has satisfied its burden, it is entitled to summary judgment if the non-moving party fails to
16
     designate “specific facts showing that there is a genuine issue for trial.” Celotex Corp., 477 U.S.
17
     at 324. The Court will “view the evidence in the light most favorable to the nonmoving party . . .
18
     and draw all reasonable inferences in that party’s favor.” Colony Cove Props., LLC v. City of
19

20   Carson, 888 F.3d 445, 450 (9th Cir. 2018). Although the Court must reserve for the trier of fact

21   genuine issues regarding credibility, the weight of the evidence, and legitimate inferences, the
22   “mere existence of a scintilla of evidence in support of the non-moving party’s position will be
23

24
            1
            This matter can be decided on the papers submitted in connection with this motion and the
25
     supplemental briefing regarding the applicability of maritime law. The parties’ requests for oral
26   argument are DENIED.

27   ORDER GRANTING THE WILLIAM
     POWELL COMPANY’S AMENDED
28   MOTION FOR SUMMARY JUDGMENT - 2
             Case 2:19-cv-00793-RSL Document 556 Filed 08/02/21 Page 3 of 6



 1   insufficient” to avoid judgment. City of Pomona v. SQM N. Am. Corp., 750 F.3d 1036, 1049 (9th
 2   Cir. 2014); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986). Factual disputes whose
 3
     resolution would not affect the outcome of the suit are irrelevant to the consideration of a motion
 4
     for summary judgment. S. Cal. Darts Ass’n v. Zaffina, 762 F.3d 921, 925 (9th Cir. 2014). In
 5

 6   other words, summary judgment should be granted where the nonmoving party fails to offer

 7   evidence from which a reasonable fact finder could return a verdict in its favor. Singh v. Am.
 8   Honda Fin. Corp., 925 F.3d 1053, 1071 (9th Cir. 2019).
 9
            For the reasons set forth in the Order Granting Crane Co.’s Motion for Summary
10
     Judgment, the Court finds that maritime law applies to plaintiffs’ tort claims. To prevail on their
11
     negligence and strict liability claims, plaintiffs “must demonstrate, among other things, that [Mr.
12

13   Wineland’s] injuries were caused by exposure to asbestos that was attributable to [Powell’s]

14   conduct.” McIndoe v. Huntington Ingalls Inc., 817 F.3d 1170, 1174 (9th Cir. 2016). See also
15   Lindstrom v. A-C Prod. Liab. Tr., 424 F.3d 488, 492 (6th Cir. 2005), abrogated on other
16
     grounds by Air & Liquid Sys. Corp. v. DeVries, __ U.S. __, 139 S. Ct. 986 (2019). To establish
17
     causation under maritime law, plaintiffs must show that Mr. Wineland’s exposure to asbestos
18
     from Powell products “was a substantial contributing factor in causing his injuries.” McIndoe,
19

20   817 F.3d at 1174. Evidence of only minimal exposure to asbestos dust attributable to each

21   defendant is insufficient: plaintiffs must provide “evidence regarding the amount of exposure to
22   dust” attributable to Powell and, “critically, the duration of such exposure.” Id. at 1176-77
23
     (emphasis in original). The evidence must show “a high enough level of exposure that an
24
     inference that the asbestos was a substantial factor in the injury is more than conjectural.” Id. at
25
     1176 (quoting Lindstrom, 424 F.3d at 492). “[M]ore is needed” than simply placing a
26

27   ORDER GRANTING THE WILLIAM
     POWELL COMPANY’S AMENDED
28   MOTION FOR SUMMARY JUDGMENT - 3
                Case 2:19-cv-00793-RSL Document 556 Filed 08/02/21 Page 4 of 6



 1   defendant’s products in the workplace and showing that the decedent was occasionally exposed
 2   to asbestos dust from those products. Id. at 1176-77.
 3
            While there is evidence that Powell “3 inch diameter 150 psi steel gate and globe stop
 4
     check valves” were installed on the TUSCALOOSA during some undefined period (Dkt. # 424-
 5

 6   2 at 20; see also Dkt. # 424-7 at 92-95) and that Mr. Wineland was exposed to significant levels

 7   of asbestos dust while working in the engine room of that vessel, 2 plaintiffs have not produced
 8   evidence from which a reasonable jury could conclude that he suffered a substantial exposure to
 9
     asbestos dust from Powell products. Absent evidence regarding where the Powell valves were
10
     installed on the TUSCALOOSA and whether any of the potentially asbestos-containing valves
11
     were repaired or otherwise disturbed during Mr. Wineland’s service on the vessel, it is
12

13   impossible to draw any conclusions regarding whether Mr. Wineland was exposed to asbestos

14   from Powell products, much less the amount or duration of the such exposure.
15

16

17          2
               Based on his extensive experience in the Navy and at naval shipyards, including the supervision
     of enginemen during the relevant time frame aboard the USS BRUMBY and the USS
18   NEWPORT NEWS, Captain Arnold Moore opines that Mr. Wineland “likely . . . performed or very
19   closely supervised repairs on all of the major machinery and many of the valves installed” in the enginee
     room of the TUSCALOOSA. Dkt. # 424-2 at 8. Captain Moore describes how these repairs would be
20   carried out, including activities which would invariably create asbestos dust, including the removal of
     old, dried packing and gaskets and the cutting and installation of new packing and gasket materials Dkt.
21   # 424-2 at 9. Plaintiffs’ industrial hygienist, Steven Paskal, similarly opines that “it is virtually certain
     that [Mr. Wineland], and/or others in close proximity and/or in shared, enclosed airspaces, would have
22
     routinely removed and replaced gaskets and stem/shaft packing associated with . . . valves.” Dkt. # 424-
23   13 at 5. These activities would have exposed Mr. Wineland to an asbestos-containing aerosol that would
     remain suspended in air streams for extended periods of time at concentrations that ranged from
24   hundreds to millions of times ambient pollution levels. Dkt. # 424-13 at 2-3 and 6. Gregory Bullinger, a
     shipmate of Mr. Wineland on the TUSCALOOSA, confirms that “work on the equipment in the engine
25
     room was regular, ongoing, and routine. We all removed and replaced packing and gaskets on the
26   various equipment, including the valves, pumps, and ALCO diesel engines.” Dkt. # 424-11 at 3.

27   ORDER GRANTING THE WILLIAM
     POWELL COMPANY’S AMENDED
28   MOTION FOR SUMMARY JUDGMENT - 4
             Case 2:19-cv-00793-RSL Document 556 Filed 08/02/21 Page 5 of 6



 1         Plaintiffs have failed to raise a triable issue of fact regarding causation under maritime
 2   law. For all of the foregoing reasons, Powell’s motion for summary judgment (Dkt. # 321) is
 3
     GRANTED. Plaintiff’s motion for summary judgment regarding Powell’s affirmative defenses
 4
     (Dkt. # 373) is DENIED as moot.
 5

 6

 7         Dated this 2nd day of August, 2021.
 8
                                               Robert S. Lasnik
 9                                             United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   ORDER GRANTING THE WILLIAM
     POWELL COMPANY’S AMENDED
28   MOTION FOR SUMMARY JUDGMENT - 5
Case 2:19-cv-00793-RSL Document 556 Filed 08/02/21 Page 6 of 6
